F I L E D
                                                                       United States Court of Appeals
                                                                               Tenth Circuit
                    UNITED STATES COURT OF APPEALS
                                                                              MAR 14 2001
                                  TENTH CIRCUIT
                                                                          PATRICK FISHER
                                                                                   Clerk


JACOB MICHELSON,

      Plaintiff-Appellant,

v.                                                            No. 00-4047

ENRICH INTERNATIONAL, INC.,                               (D.C. 97-CV-765-K)
                                                             (C.D. Utah)
      Defendant-Appellee.



                             ORDER AND JUDGMENT *


Before KELLY, BRISCOE, Circuit Judges, and MURGUIA, District Judge **.



      This is a diversity case in which plaintiff Jacob Michelson appeals a district

court order granting dismissal for lack of subject matter jurisdiction to defendant

Enrich International, Inc. We exercise jurisdiction under 28 U.S.C. § 1291 and

affirm.



      *
          This order and judgment is not binding precedent, except under the doctrines of
law of the case, res judicata, and collateral estoppel. The court generally disfavors the
citation of orders and judgments; nevertheless, an order and judgment may be cited under
the terms and conditions of 10th Cir. R. 36.3.
      **
          The Honorable Carlos Murguia, United States District Judge, District of Kansas,
sitting by designation.
                                         I.

      On March 1, 1995, Michelson became an independent distributor of

Enrich’s products. When Michelson initially became an Enrich distributor, he

used his personal social security number as his “Enrich Distributor ID” number.

      Michelson subsequently formed a corporation called Welles, Inc.

Michelson was the sole owner of Welles. In April 1996, Michelson added Welles

to the Enrich distributorship. Following this addition, Michelson used Welles’s

federal tax ID number as the “Enrich Distributor ID” for the distributorship.

Also, following the addition of Welles to the distributorship, all bonus checks

issued by Enrich were made payable to “Welles, Inc. or Jacob Michelson.” All of

these jointly payable bonus checks were deposited into the corporate account of

Welles.

      At his deposition, Michelson testified that he entered into an agreement

with Welles to the effect that all income generated by the Enrich distributorship

belonged to Welles, rather than Michelson. Pursuant to the agreement, the

income generated from the Enrich distributorship was deposited into the account

of Welles and reported on Welles’s federal tax return. None of the income from

the Enrich distributorship was reported on Michelson’s personal tax returns.

      On October 31, 1997, Michelson filed this action based upon Enrich’s

decision to terminate the independent distributorship agreement with Michelson.


                                         -2-
In his suit, Michelson sought damages for income allegedly lost by the Enrich

distributorship. Michelson did not include Welles as a named party.

      On January 26, 1999, Enrich filed a motion to join Welles as a necessary

party, to which Michelson filed no opposition. On March 22, 1999, Magistrate

Judge Alba granted Enrich’s motion. Subsequently, on March 29, 1999, Judge

Alba ordered Welles to join the action within twenty days as an indispensable

party plaintiff. The order further provided that if Welles failed to join, it would

be “precluded from thereafter asserting any cause of action against Enrich arising

out of any transaction or occurrence alleged in the Complaint filed herein.”

Welles failed to join the action.

      Enrich then filed a motion to dismiss for lack of subject matter jurisdiction,

asserting that Michelson had no standing to pursue the instant action. Enrich

asserted that, based upon Michelson’s deposition testimony and upon the content

of Michelson and Welles’s tax returns, Michelson had assigned his interest in the

Enrich distributorship to Welles. Finding that there “was an agreement that all

income from Enrich belonged to Welles[,] Inc.” and that “Welles, Inc., is the true

party in interest and Mr. Michelson does not have standing to bring this action,”

the district court granted Enrich’s motion to dismiss for lack of subject matter

jurisdiction.




                                          -3-
      The district court certified its order dismissing Michelson’s complaint for

lack of standing for immediate interlocutory appeal pursuant to 28 U.S.C.            §

1292(b). This Court granted Michelson’s petition for permission to appeal,

providing that the issues for appeal shall be: “(a) whether Welles, Inc., is the true

party in interest; and (b) whether Mr. Michelson has standing to bring this

action.”

                                            II.

      We review de novo the district court’s dismissal for lack of subject matter

jurisdiction pursuant to Fed. R. Civ. P. 12(b)(1). Holt v. United States, 46 F.3d

1000, 1002-03 (10 th Cir. 1995). We review the district court’s findings of

jurisdictional facts for clear error. Id.

      In its motion to dismiss, Enrich challenged the existence of subject matter

jurisdiction based upon facts developed through discovery. Enrich did not mount

a challenge to jurisdiction based upon the face of Michelson’s complaint.

Therefore, the district court considered materials outside the pleadings and made

factual findings when granting the motion to dismiss.

      Where the resolution of the jurisdictional question is not intertwined with

the merits of plaintiff’s case, a district court may consider evidence outside the

pleadings and resolve factual disputes without converting a Rule 12(b)(1) motion

into a Rule 56 motion. Wheeler v. Hurdman, 825 F.2d 257, 259 n.5 (10 th Cir.


                                            -4-
1987). In examining the jurisdictional issue, the district court considered

Michelson’s deposition testimony that he had agreed with Welles that income

generated by the Enrich distributorship would belong to Welles. The district

court also considered the tax returns of Michelson and Welles to determine

whether the agreement between Michelson and Welles was carried out.

      In essence, to resolve the jurisdictional questions, the district court

determined who was entitled to the income from the Enrich distributorship. This

inquiry demonstrates that the district court’s review of the jurisdictional question

is not intertwined with the merits of Michelson’s case. Michelson’s case centers

on whether Welles, acting through Michelson, breached the distributorship

agreement, and whether Enrich acted properly in terminating the distributorship.

Accordingly, the district court properly treated Enrich’s motion as one brought

pursuant to Rule 12(b)(1).

                                         III.

      Our independent determination of the issues uses the same standard

employed by the district court. Olguin v. Lucero, 87 F.3d 401, 403 (10 th Cir.

1996). A party who seeks to invoke federal jurisdiction bears the burden of

establishing that such jurisdiction is proper. See Basso v. Utah Power & Light

Co., 495 F.2d 906, 909 (10 th Cir. 1974). When a Rule 12(b)(1) motion challenges

the substance of a complaint’s jurisdictional allegations, the plaintiff must



                                          -5-
“‘present affidavits or any other evidence necessary to satisfy its burden of

establishing that the court, in fact, possesses subject matter jurisdiction.’” New

Mexicans for Bill Richardson v. Gonzales, 64 F.3d 1495, 1499 (10 th Cir. 1995)

(quoting St. Clair v. City of Chico, 880 F.2d 199, 201 (9 th Cir. 1989)).

      A.     Real Party in Interest

      On appeal, Michelson contends that both he and Welles are the true parties

in interest under Fed. R. Civ. P. 17(a), as they are joint owners of the Enrich

distributorship at issue.

      Rule 17(a) provides that “[e]very action shall be prosecuted in the name of

the real party in interest.” Fed. R. Civ. P. 17(a). In diversity cases, a federal

district court must examine the substantive law of the state in which it is located

to determine whether a plaintiff is the real party in interest. Swanson v. Bixler,

750 F.2d 810, 813 (10 th Cir. 1984). Where the issue of whether an assignor or an

assignee of an assigned claim or right is the real party in interest—giving him the

right to maintain an action on the claim or right—is determined by reference to

the substantive law of the state in which the federal court sits. Hoeppner Constr.

Co. v. United States for Use of Mangum, 287 F.2d 108, 111 (10 th Cir. 1960)

(citing Taylor Co. v. Anderson, 275 U.S. 431, 437 (1928)).

      Pursuant to Utah law, where an account, claim, interest, or debt has been

effectively assigned, the general rule is that an assignee is the real party in


                                          -6-
interest. Rule 17(a), Utah Rules of Civil Procedure; Lynch v. MacDonald, 367

P.2d 464, 468 (Utah 1962) (assignee is the real party in interest); Empire Land

Title, Inc. v. Weyerhaeuser Mortgage Co., 797 P.2d 467, 470 (Utah Ct. App.

1990) (same).

      The district court determined by reference to transcripts of Michelson’s

deposition and to Michelson and Welles’s tax returns that Michelson had assigned

his rights to income from the Enrich distributorship to Welles. We review the

court’s factual findings for clear error. Holt, 46 F.3d at 1002-03.

      1.     Deposition Testimony and Tax Returns

      In his deposition, Michelson clearly states that there was an agreement that

the income from the Enrich distributorship belonged to Welles. During the

deposition, the following exchanges took place:

             Question: Did you report all of your–all of the income from
             the Enrich distributorship through Welles, Inc. for ‘96?
             Answer: I believe so, yes.

             Question: And so, as between you and Welles, Inc. there was
             an agreement that the income belonged to Welles, Inc., and
             that’s why your (sic) reported it that way?
             Answer: Yes.

             Question: ... As between you and Welles, Inc. there was an
             agreement that the income from the Enrich distributorship was
             to go to Welles, Inc. [a]nd therefore be reported on Welles
             Inc.’s tax return?
             Answer: I believe so, yes.



                                         -7-
      Michelson also testified in his deposition that the agreement between

himself and Welles never changed.

      The tax returns of Welles and Michelson for the years 1996 and

1997 confirm that beginning in 1996, the year Welles became a part of the Enrich

distributorship, all income from the distributorship was reported to the Internal

Revenue Service as income to Welles, rather than Michelson. Further,

Michelson’s testimony confirmed that beginning in 1996, the income from the

Enrich distributorship was reported on Welles’s return, rather than his own

personal return.

      Based upon Michelson’s deposition testimony, and a review of the relevant

tax returns, the court finds no clear error in the district court’s factual finding that

Michelson assigned his interest in the distributorship agreement to Welles.

Furthermore, because Michelson assigned his rights to the Enrich distributorship

to Welles, the court affirms the district court’s finding that under Utah law,

Welles, rather than Michelson, was the true party in interest in this action.

      2.     Michelson’s Affidavit

      Michelson submitted an affidavit to the district court stating that he did not

assign the Enrich distributorship’s income to Welles. Michelson argues it was

error for the district court to not consider his affidavit when issuing its order of

dismissal. We find no clear error in disregarding Michelson’s affidavit.


                                          -8-
      In his affidavit, presumably submitted to the district court in response to

defendant’s motion to dismiss for lack of subject matter jurisdiction, Michelson

makes statements in direct conflict with his prior deposition testimony. As noted,

Michelson testified that he had entered into an agreement with Welles that the

income from the Enrich distributorship would be given to Welles and reported on

Welles’s tax returns. Michelson’s affidavit, asserting no assignment took place,

is in direct conflict with his prior testimony.

      Where an affidavit attempts to create a sham fact issue by contradicting

sworn deposition testimony, it may be properly disregarded by the court. Rios v.

Bigler, 67 F.3d 1543, 1551 (10 th Cir. 1995). Here, Michelson was represented by

counsel at his deposition. However, Michelson’s counsel made no objections to

questions asked during the deposition, nor did he attempt to cure any errors by

cross examination at the close of direct examination. Following his deposition,

Michelson had an opportunity to review and correct his testimony. Although he

made corrections, Michelson did not make changes to the testimony at issue here.

We note that Michelson did not come forward with his contradictory affidavit

until after Enrich filed its motion seeking dismissal. Furthermore, Michelson did

not assert in his affidavit, or on appeal, that new evidence relevant to the

assignment issue became available following his deposition testimony. See

Franks v. Nimmo, 796 F.2d 1230, 1237 (10 th Cir. 1986) (“Factors relevant to the


                                           -9-
existence of a sham fact issue include whether the affiant was cross-examined

during his earlier testimony, whether the affiant had access to the pertinent

evidence at the time of his earlier testimony or whether the affidavit was based on

newly discovered evidence, and whether the earlier testimony reflects confusion

which the affidavit attempts to explain.”). Under these circumstances, we

conclude that the district court did not commit clear error by disregarding

Michelson’s contradictory affidavit.

      B.     Standing

      Michelson also contends on appeal that he has standing to bring the instant

action. To establish standing under Article III of the Constitution, Michelson
must meet three requirements in order to establish Article III standing. First, he
must demonstrate that he has “suffered an ‘injury in fact’—an invasion of a
legally protected interest which is (a) concrete and particularized, and (b) actual
or imminent, not conjectural or hypothetical.” Lujan v. Defenders of Wildlife,

504 U.S. 555, 560-61 (1992) (internal quotations and citations omitted). Second,

he must establish causation— “a causal connection” between the injury and the

defendant’s conduct. Id. Third, he must demonstrate redressability—it must be

likely, as opposed to merely speculative, that the injury will be redressed by a

favorable decision.” Id. “The party invoking federal jurisdiction bears the

burden of establishing these elements.” Id. at 561.




                                         -10-
       Michelson has not established that he has suffered an injury in fact related

to the loss of income from the Enrich distributorship or that a favorable decision

would redress any injury to him. Michelson has failed to demonstrate that

following his assignment of the rights to income in the Enrich distributorship to

Welles, he retained any interest in that income. It is apparent, based upon

Michelson’s testimony, that his agreement regarding the distribution of income

with Welles never changed, and therefore, Michelson’s assignment remained in

effect as of the time this litigation commenced.

      Even assuming Enrich breached the independent distribution agreement

entered into with Michelson, thereby resulting in a loss of income to the

distributorship, where Michelson retained no rights to the income from that

distributorship, he cannot establish that he has a “personal stake” in the dispute

and that the alleged injury suffered is particularized as to him. Raines v. Byrd,

521 U.S. 811, 819 (1997). Whatever interest Michelson once had in lost income

resulting from a breach of the Enrich distribution agreement was forfeited when

he agreed with Welles that all income from the distributorship would belong to

Welles. Therefore, even if a favorable decision were entered awarding lost

income, Michelson cannot show entitlement to such award.

      Accordingly, because Michelson had no interest in the income from the

Enrich distributorship at the time this action was initiated, he cannot establish


                                         -11-
standing to bring the suit. Lujan, 504 U.S. at 570 n.5 (standing is assessed at the

time the action is commenced). Therefore, the district court had no subject matter

jurisdiction over the action from its inception. Powder River Basin Res. Council

v. Babbitt, 54 F.3d 1477, 1484 (10 th Cir. 1995) (noting the jurisdiction of the

court dependent upon the state of things at the time an action is filed).




      The judgment of the district court dismissing plaintiff’s complaint for lack

of subject matter jurisdiction is AFFIRMED.

                                       Entered for the Court

                                       Carlos Murguia
                                       District Judge




                                         -12-